Title: The Duc de La Vauguyon to John Adams: A Translation, 4 March 1782
From: La Vauguyon, Paul François de Quélen de Stuer de Causade, Duc de
To: Adams, John



The Hague, 4 March 1782

I have received, sir, the letter that you did me the honor to write from Amsterdam on the 1st of this month. I am unable to answer it in the capacity of a minister of the King, not having any further instructions on the subject to which it relates, but as you have the goodness to request my private opinion, I will give it to you with the greatest sincerity.
After having very seriously reflected on the views which you have communicated to me, whatever my inclination to adopt your opinions, I cannot conceal from myself the inconveniences attending the execution of the plan, which you appear disposed to pursue. I should fear that it might retard rather than accelerate the ultimate success, and I believe that I am very well found in thinking as I do. I shall have the honor of explaining more fully in conversation the motives which convince me if, as Mr. Dumas gives me reason to hope, you should visit The Hague in the course of a few days.

Receive, sir, renewed assurances of the sentiments of sincere attachment and consideration with which I have the honor to be your most humble and most obedient servant,
Le Duc De la vauguyon

